          Case 7:19-cr-00497-NSR Document 243 Filed 05/10/21 Page 1 of 1




Alan S. Lewis                                                                         2 Wall Street
Partner                                                                        New York, NY 10005
lewis@clm.com                                                                    D / 212-238-8647
                                         5/10/2021

                                                                                   Alan S. Lewis
May 10, 2021                            Oral argument is discretionary. If the Court decides to hold argument,
                                        argument will be scheduled. If Jacob Rosner seeks to amend his
VIA ECF                                 pending motions to reflect the superseding indictment, he can raise
                                        that issue during his arraignment on the superseding indictment. The
The Honorable Nelson S. Román           Clerk of Court is directed to terminate the motion at ECF No. 243.
United States District Court Judge
Southern District of New York
300 Quarropas Street                       Dated: May 10, 2021
White Plains, NY 10601                            White Plains,NY

            Re:    United States v. Jacob Rosner, Ind. No. 19-CR-497 (NSR)

Dear Judge Román:

         I represent Jacob Rosner in the above-captioned case. I write to respectfully request
oral argument on Jacob’s pending pre-trial motions to dismiss the indictment and to compel a
bill of particulars.

        This case, involving a statute rarely deployed to bring criminal charges - the International
Parental Kidnapping Act (IPKCA) - and presenting highly unusual facts, is one in which oral
argument has significant potential to aid the Court. While the parties have briefed the issues,
the briefs are voluminous and oral argument will require the parties to synthesize their
arguments to their essence.

        Oral argument also provides an opportunity to explain why the recently filed superseding
indictment does not cure the defects identified in the pending motion to dismiss, nor supply the
requested particulars whose production we seek to compel. Accordingly, I respectfully request
that the Court schedule oral argument on the pending pre-trial motions.

                                                     Respectfully submitted,

                                                     /s/ Alan S. Lewis


ASL:MJE




9850291.2                                                        Carter Ledyard & Milburn LLP / clm.com
